Citation Nr: 0631660	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from May 26 to July 11, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1999 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).   The Board remanded the case for 
additional development in March 2001, and then denied the 
appeal in July 2003.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2004, the 
Court issued an order which granted a Joint Motion to vacate 
the Board's decision and remand the matter to the Board.  
The Board in turn remanded the case to the RO in October 
2004 for further development.  The requested development has 
since been competed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence shows that 
the veteran does not currently have rheumatoid arthritis or 
residuals of that disease.

2.  A chronic low back disorder was not present during 
service, arthritis of the lumbar spine was not manifest 
within a year after service, and the veteran's current low 
back disorder did not develop as a result of any incident 
during service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  A chronic low back disorder was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of 
a duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in and March 2003 and April 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
April 2005 letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The Board also notes that in March 2006 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he 
was provided the letter he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letter.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not have 
notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence 
is required.  

I.  Entitlement To Service Connection For Rheumatoid 
Arthritis.

The veteran contends that military training aggravated his 
pre-existing rheumatoid arthritis.  Service connection may 
be granted for disability due to disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  
If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A letter from a private physician dated in October 1966 and 
addressed to a Local Draft Board reflects that the veteran 
had been seen complaining of pain in his chest and knee and 
had a test for rheumatoid arthritis which was reported as 
positive.  

The report of a medical history given by the veteran prior 
to induction in October 1966 reflects that he checked a box 
indicating that he had a history of arthritis.  On the 
reverse side of the form, it was noted that he had a "lac 
foot 1965 - healed - has pain - complains arthritis."  A 
preinduction medical examination report dated in October 
1966 shows that the veteran was noted to have a mild 
increased ASO titer.  The summary of defects noted that he 
had arthritis of the left foot, post-traumatic, by history, 
which was not disqualifying.  

The evidence which is of record also includes a note from a 
private physician dated May 23, 1967, which reports that the 
veteran was RA positive - probably rheumatoid arthritis.  It 
was recommended that rheumatic fever should be ruled out 
prior to induction.  

The veteran entered service three days later on May 26, 
1967.  A consultation request sheet dated May 29, 1967 
reflects that the veteran had a history of arthritis, and 
was to be evaluated for induction.  The consultation took 
place on June 3, 1967.  It was noted that he had a history 
of joint symptoms beginning two years ago with pain, 
swelling, redness and heat in the right shoulder and later 
the left knee and m-p joints of both hands.  The impression 
was rule out early rheumatoid arthritis.  

A letter from a private physician dated June 13, 1967, 
reflects that the veteran was first treated in October 1966 
for pain in the right chest and swelling and tenderness of 
the right knee.  An RA test was moderately positive.  It was 
further noted that he had been last treated on April 23, 
1967, at which time he complained of mild swelling and 
tenderness of the interphalangeal of the left hand with some 
pain in both shoulders.  Again, the RO test was positive.   
Similarly, a letter dated June 17, 1967, shows that a 
private physician reported that the veteran was treated for 
rheumatoid arthritis (prior to service) from October 18, 
1966, to April 23, 1967.  

The veteran's service medical records also include a medical 
report dated June 23, 1967, which reflects that the veteran 
was determined to be physically disqualified for induction 
due to rheumatoid arthritis.  The medical board concluded 
that the disorder was not incurred in the line of duty.  It 
was stated that the disorder existed prior to service and 
was not aggravated.  

The Board has noted that in the Joint Motion for remand 
which was granted by the Court in March 2004, the Board was 
advised that the case was remanded to provide the Board an 
opportunity to fully articulate the reasons and bases of the 
decision, to include consideration of the VA Office of 
General Counsel precedent opinion 3-2003 regarding the 
presumption of soundness.  Significantly, however, such a 
determination is not required as the preponderance of the 
evidence from after service shows no current disabling 
residuals of rheumatic arthritis.  In reaching this 
conclusion, the Board has considered a letter from Aubrey L. 
Sewell, M.D., a retired physician.  The letter contains the 
following comments:

I am Aubrey L. Sewell, M.D., state of Alabama 
License #2963.  This is to certify that I was [the 
veteran's] physician from 1965-1980.  At that time 
we treated him for Rheumatoid arthritis which was 
documented with laboratory tests.  He received an 
Honorable Medical Discharge in July of 1967.  
Since that time he continues to suffer with 
Rheumatoid Arthritis.  He was told by my partner, 
Dr. Edwin Couch that he should never have been 
inducted into the military at all.  Dr. Couch and 
I both felt that this Rheumatoid arthritis was 
made worse by training received in the military.  
I feel that [the veteran] should at this time be 
receiving 100% disability due to Rheumatoid 
Arthritis.  I feel that disability should be 
granted upon receipt of this letter.  Thank you 
very much for your consideration in this matter.

The Board notes, however, that this statement has very 
limited probative value with respect to the current state of 
the veteran's health as the doctor has not treated the 
veteran since 26 years ago.  The relatively recent medical 
treatment records contain no mention of any current 
diagnosis of rheumatoid arthritis.  In addition, an opinion 
in a recent VA examination weighs against the claim.  The 
report of a VA joints examination conducted in November 2005 
shows that the veteran gave a history of having joint pain 
before he joined service and having been told he had 
rheumatoid arthritis.  He also reported that at age two he 
received 67 penicillin shots for rheumatic fever.  On 
examination, there was no evidence of joint effusion and no 
inflammatory signs in the joints.  X-ray were taken.  The 
examiner concluded that the etiology of the hands, 
shoulders, knees, feet and breast bones was degenerative 
joint disease.  The examiner further stated that, after 
reviewing the claims file, there was no clinical evidence of 
rheumatoid arthritis.  The veteran had a normal SID rate and 
urinalysis.  He further noted that longitudinal clinical 
history of the veteran and clinical examination showed that 
the veteran had not received any disease modifying drugs 
like steroids, methotrexate, gold injections, etc.  The 
veteran had been seen by Dr. Ayers, a rheumatologist two 
times, but had not received any specific treatment for 
rheumatoid arthritis.  The examiner further concluded that 
present clinical evaluation and x-rays of the hands, knees 
and feet were negative for rheumatoid arthritis changes 
which ruled out rheumatoid arthritis of the joints.   

In summary, the preponderance of the evidence shows that the 
veteran does not currently have rheumatoid arthritis or 
residuals thereof.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that service connection for a rheumatoid 
arthritis is not warranted.

II.  Entitlement To Service Connection For A Low Back 
Disorder.

The veteran contends that military training caused or 
aggravated a back disorder.  In reviewing the evidence, the 
Board finds that a chronic low back disorder was not present 
during service.  The relevant evidence includes the 
veteran's service medical records which do not include any 
references to any back problems.  The report of a medical 
examination conducted in June 1967 reflects that clinical 
evaluation of the spine was normal.  

There is also no evidence of arthritis of the spine within a 
year after separation from service.  The earliest medical 
evidence of the presence of a low back disorder is from many 
years after service.  Moreover, the records reflect that the 
veteran began to have back problems several years after 
service as a result of an on the job injury.  In an 
application for Social Security benefits filed in July 1977, 
the veteran reported that his back first bothered him May 
18, 1974.  He reported that he had received workers' 
compensation for the problem.  

A similar history is contained in a hospital discharge 
summary dated in April 1978 in which it is noted that the 
veteran's problem dated back to June 1974 when he 
experienced severe back pain and underwent a diskectomy at 
L4-5 on the right.  

A medical treatment record from the Brookwood Pain 
Management Center dated in June 1983 reflects that the 
veteran reported that his back pain began in 1973 or 1974 
when he twisted his back lifting a 50 pound sack and had low 
back pain and right leg pain.  After conservative therapy, 
he was diagnosed as having a ruptured disc and underwent a 
laminectomy in June 1974.  

Thus, the contemporaneous medical evidence clearly shows 
that the current back problems are not related to service.  
Although the veteran has offered his own theory that his 
current problems are related to his period of service, the 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his claimed disabilities with an event or occurrence 
while in service, will not support his claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic low back disorder was not 
present until many years after service, and is not related 
to his period of service.  Accordingly, the Board concludes 
that a disorder of the low back was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.


ORDER

1.  Service connection for rheumatoid arthritis is denied.

2.  Service connection for a low back disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


